Title: Thomas Jefferson to John Wood, 7 August 1819
From: Jefferson, Thomas
To: Wood, John


          
            Dear Sir
            Poplar Forest. Aug. 7. 19.
          
          Your letter of July 27. has been recieved here, with the copies of the Quaeres proposed for Bedford and Albemarle counties. in the former county I am so total a stranger that I know not a single person to whom I could commit it’s paper with any confidence of answers to it’s enquiries. but I will put it into the hands of some one better acquainted with the characters of the county.   I shall not return, until autumn, to Albemarle. I must therefore inclose that paper to Colo Randolph, who knows better than I do who, there, may be most likely to collect the materials you desire. as to myself the hand of time presses so heavily on me, that I am becoming daily more & more averse to any exertion, even to that of keeping up ordinary correspondence.
          The Sextant was  safely recieved, and I am happy that it was useful to you. to the part which you contribute, I hope, will be added still the county surveys, the most familiarly useful of any thing which can be done for our geography. Accept the assurance of my great respect and esteem
          
            Th: Jefferson
          
        